Exhibit 10.1


The Management Network Group, Inc.
2012 Executive Incentive Compensation Plan


The following is a description of the executive incentive compensation plan for
fiscal year 2012 adopted by the independent members of the Board of Directors of
The Management Network Group, Inc.:


The amount, if any, of the bonus pool for fiscal year 2012 (the "Payout Amount")
will be determined as follows:


2012 Non-GAAP EBITDA (Post-Bonus) Exceeds1
 
Payout Amount
$2,750,000
 
$450,000
$3,025,000
 
$575,000
$3,300,000
 
$700,000
$3,630,000
 
$770,000
$3,970,000
 
$830,000
$4,310,000
 
$890,000
   
Payout Amount is capped at $890,000



 
Eligible Participants: President, Chief Executive Officer and Chief Financial
Officer; Vice President and Controller; General Counsel; Vice President of Human
Resources; Chief Knowledge Officer; Chief Technology Officer; Senior Vice
President and Managing Director of CSMG; Managing Director of EMEA; Head of
Business Development of EMEA; Senior Vice President of Broadband and Cable; and
Senior Vice President of Carrier Operations.


The distribution of the Payout Amount, if any, among the Eligible Participants
will be determined by the Compensation Committee and/or independent directors.




1 Non-GAAP EBITDA excludes non-cash charges and extraordinary one-time items
approved by the Compensation Committee.


